Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 8-27-20 have been accepted by the examiner.

Election/Restrictions
Applicant’s election of Species A (Fig. 2) in the reply filed on 10-11-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanijiri (US 2007/0291355).
Regarding claim 1, Tanijiri (Fig. 6 and 9) discloses a display device comprising an optical system, the optical system including:
an image light generation device (11) configured to generate image light (“light emitted from the light source 11” discussed in [0078]);
a projection optical system (including various lenses such as 13, 14, and 21, shown in Fig. 6, while Fig. 29 shows a more complete system including light projected into a user’s eye E) including an optical element (eg. the combined elements 13 and 14), the optical element including an optical surface asymmetric in a direction along at least a first axis (shown best in Fig. 9, 13 and 14 are arranged at an angle to each other, and so are asymmetric in the y axis direction) of two axes orthogonal to each other (eg. the X and X axis of Fig. 9) and perpendicular to an optical axis of the image light (“An optical axis direction when the optical path from the light source 11 to the optical pupil E is expanded is a Z direction” and “a direction vertical to a ZX plane is a Y direction” as discussed in [0085]);
a support member (10) configured to support the optical element (“fixed to the case 10” as discussed in [0103]);
a first adjustment mechanism (15a) configured to adjust a position of the optical element in the direction along the first axis (“capable of sliding in the direction intersecting the optical axis” as discussed in [0061]).
However, the embodiment of Tanijiri Fig. 6 only specifically teaches wherein elements of the optical system are “integrated together” and “integrally moved” by the first adjustment mechanism 15a, and so fail to teach or suggest a “second adjustment mechanism” to adjust the position of the emission region of the image light in the direction along the first axis.
A second embodiment of Tanijiri (Fig. 21) discloses wherein, in addition to a first adjustment mechanism (15a) configured to adjust a position of the optical element (14) in the direction along the first axis (eg. vertically, similarly to as discussed above), the optical system further includes:
a second adjustment mechanism (16a) configured to adjust a position of an emission region of the image light in the direction along the first axis (“capable of sliding in the direction intersecting the optical axis while holding the light source 11” as discussed in [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Tanijiri (Fig. 6) to include both a first and second adjustment mechanisms as taught by the second embodiment of Tanijiri (Fig. 21) because this allows both the optical element and the light emission region to be separately adjusted, providing increased control over corrections (eg. such as a “manufacturing error or the like” as discussed in [0146]).

Regarding claim 12, Tanijiri (Fig. 6 and 9) discloses a method of adjusting an optical system of a display device, the optical system including:
an image light generation device (11) configured to generate image light (“light emitted from the light source 11” discussed in [0078]);
a projection optical system (including various lenses such as 13, 14, and 21, shown in Fig. 6, while Fig. 29 shows a more complete system including light projected into a user’s eye E) including an optical element (eg. the combined elements 13 and 14), the optical element including an optical surface asymmetric in a direction along at least a first axis (shown best in Fig. 9, 13 and 14 are arranged at an angle to each other, and so are asymmetric in the y axis direction) of two axes orthogonal to each other (eg. the X and X axis of Fig. 9) and perpendicular to an optical axis of the image light (“An optical axis direction when the optical path from the light source 11 to the optical pupil E is expanded is a Z direction” and “a direction vertical to a ZX plane is a Y direction” as discussed in [0085]);
a support member (10) configured to support the optical element (“fixed to the case 10” as discussed in [0103]),
the method comprising:
a first adjusting step of adjusting (with 15a) a position of the optical element in the direction along the first axis (“capable of sliding in the direction intersecting the optical axis” as discussed in [0061]).
However, the embodiment of Tanijiri Fig. 6 only specifically teaches wherein elements of the optical system are “integrated together” and “integrally moved” by the first adjustment mechanism 15a, and so fail to teach or suggest a “second adjusting step” for adjusting the position of the emission region of the image light in the direction along the first axis.
A second embodiment of Tanijiri (Fig. 21) discloses wherein, in addition to a first adjusting step of adjusting (using 15a) a position of the optical element (14) in the direction along the first axis (eg. vertically, similarly to as discussed above), the method further includes:
a second adjusting step of adjusting (with 16a), a position of an emission region of the image light in the direction along the first axis (“capable of sliding in the direction intersecting the optical axis while holding the light source 11” as discussed in [0145]).
Additionally, while Tanijiri fails to directly disclose wherein the second adjusting step is specifically performed “after the first adjusting step,” Tanijiri teaches wherein “the position adjustment of the light source 11 and the optical axis adjustment have no influence on each other” (see [0147]) and that “the position of the optical pupil E can be changed by the light source position adjustment mechanism 16, regardless of the optical axis adjustment by the optical axis adjustment mechanism 15” (see [0146]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the second adjusting step after the first adjusting step.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first embodiment of Tanijiri (Fig. 6) to include both a first and second adjustment mechanisms as taught by the second embodiment of Tanijiri (Fig. 21) because this allows both the optical element and the light emission region to be separately adjusted, providing increased control over corrections (eg. such as a “manufacturing error or the like” as discussed in [0146]).

Furthermore, Tanijiri teaches a first adjusting step of adjusting (using 15a) a position of the optical element (14) and a second adjusting step of adjusting (with 16a) a position of an emission region of the image light (“capable of sliding in the direction intersecting the optical axis while holding the light source 11” as discussed in [0145]).  At the time of the invention, there had been a recognized problem or need in the art to adjust both the position of the optical element and the position of the emission region of the image light.
There were a finite number of identified and predictable potential solutions to the recognized need or problem by adjusting the position of the elements.  There are 3 possible ways to order the adjusting steps.  These include:
adjusting the position of the optical element before adjusting the position of an emission region of the image light,
adjusting the position of the optical element after adjusting the position of an emission region of the image light, or
adjusting the position of the optical element and adjusting the position of an emission region of the image light at the same time.
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since each of the solutions provides “permitting easy pupil position adjustment” and “an image with high color reproducibility” (discussed in [0147] and [0148]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the second adjusting step after the first adjusting step (as in solutions “a” above).

Regarding claim 2, Tanijiri discloses a display device as discussed above, wherein the second adjustment mechanism includes a device position adjustment mechanism configured to adjust a relative position of the image light generation device with respect to the optical element (for example, as discussed above, 16a is used to adjust the position of light source 11 with respect to the optical element 13).

Regarding claim 5, Tanijiri discloses a display device as discussed above, wherein the first adjustment mechanism includes an optical element position adjustment mechanism configured to adjust a relative position of the optical element with respect to the support member (as seen in Fig. 9, 15a is used to adjust the position of 14 in the Δy direction with respect to the support member 10, called a “case”).

Regarding claim 6, Tanijiri discloses a display device as discussed above, wherein the optical element position adjustment mechanism includes a spacer provided between the optical element and the support member (“spacers 15a3” discussed in [0110] and seen in Fig. 15).

Regarding claim 7, Tanijiri discloses a display device as discussed above, wherein the optical element position adjustment mechanism includes a pressing member configured to move the optical element through the support member (15a is a screw, as discussed in [0106], and as shown in Fig. 14).

Regarding claim 11, Tanijiri discloses a display device as discussed above, comprising a pair of the optical systems (“a right-eye image display apparatus 1R and a left-eye image display apparatus 1L” as discussed in [0057]), wherein the pair of the optical systems are constituted of a right-eye optical system (1R) configured to guide the image light to a right eye of an observer (eg. corresponding to the eye “E” on the top of Fig. 6), and a left-eye optical system (1L) configured to guide the image light to a left eye of the observer (eg. corresponding to the eye “E” on the bottom of Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanijiri as applied to claim 1 above, and further in view of Martinez et al. (US 2017/0010465).
Regarding claim 8, Tanijiri discloses a display device as discussed above, wherein the optical system further includes a first diffraction element (24 “diffracts image light exiting from the display device 14” as discussed in [0097]) configured to guide the image light to an eye of an observer (24 “guides the image to the pupil of the observer as a virtual image” as discussed in [0097]).
However, Tanijiri fails to teach or suggest a chromatic aberration correction element configured to correct a chromatic aberration generated at the first diffraction element.
Martinez (Fig. 4C) discloses a display device comprising:
a first diffraction element (455, called an “output coupler” in [0031], with the output coupler being a “diffraction grating” discussed in claim 9) configured to guide the image light to an eye of an observer (shown in the bottom left of Fig. 4C, see also [0018] which discusses how the output coupler is used to “redirect display light 165 along an eye-ward direction”), and a chromatic aberration correction element (457) configured to correct a chromatic aberration generated at the first diffraction element (“457 as an input coupler to provide color correction for chromatic aberrations induced by the output hologram 455” discussed in [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanijiri to include a chromatic aberration correction element configured to correct a chromatic aberration generated at the first diffraction element as taught by Martinez because this reduces chromatic aberration which decreases image quality.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanijiri and Martinez as applied to claim 8 above, and further in view of Martinez et al. (US 2017/0010465).
Regarding claim 9, Tanijiri and Martinez disclose a display device as discussed above, and Martinez further discloses wherein the chromatic aberration correction element is configured to guide the image light to the first diffraction element (457 is an “input coupler” as discussed in [0031], while [0017] further discloses how the display light is guided “from input coupler 120 to output coupler 125”).
It would have been obvious to one of ordinary skill in the art to combine Tanijiri and Martinez for the same reasons as discussed above.
However, Tanijiri and Martinez fail to teach or suggest wherein the chromatic aberration correction element is a second “diffraction” element.
Schultz (Fig. 1) discloses a display device wherein the output coupler for a waveguide is a first diffraction element (ODO is a “diffraction grating” as discussed in [0035]) and the input coupler for a waveguide is a second diffraction element (IDO is a “holographic diffraction element” as discussed in [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holographic input coupler 457 of Tanijiri and Martinez to be a second diffraction element as taught by Schultz because this provides “improved waveguide performance” (see [0043]).

Regarding claim 10, Tanijiri, Martinez, and Schultz disclose a display device as discussed above, and Tanijiri (Fig. 19) further discloses wherein at least a portion of an input coupler (19) is disposed inside the support member (seen in Fig. 19, the input coupler 19 for the waveguide 21 is within the support member 10).
Therefore, the combination of Tanijiri, Martinez, and Schultz would provide a display device wherein at least a portion of the second diffraction element (19 of Tanijiri, corresponding to the input coupler 457 of Martinez and the diffraction hologram IDO of Schultz) is disposed inside the support member (as shown in Fig. 19 of Tanijiri).
It would have been obvious to one of ordinary skill in the art to combine Tanijiri, Martinez, and Schultz for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691